DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed on 16 February 2021 has been entered. Claims 1-4, 6, 8-13, 18, and 19 are amended. Claims 22-24 are newly added. Claims 1-4 and 6-24 are pending. The amended claims and arguments have overcome each and every 112 rejection set forth in the previous office action. Therefore, the previous 112 rejections are hereby withdrawn.
Applicant’s arguments with respect to the rejection(s) of claims 1, 2, 6, 10, 15, 16 and 18 under 35 U.S.C. § 102 as anticipated by Arar et al. (U.S. Patent No. 6,027,304, hereinafter "Arar") have been fully considered and are persuasive.  Therefore the 102 rejection is withdrawn. 
However, the amended independent claims do not appear to be allowable over Arar in view of Nixon (GB Patent No. 667981, hereinafter "Nixon"), as will be shown.

thus there would be no reason to include a similar size and graduation in a stationary inlet duct like in Arar.” 
The Examiner does not agree. As noted by Applicant, Nixon also teaches the size and graduation of the apertures are also correlated with the pressure heads anticipated to provide a substantially uniform distribution (see page 2, lines 81-90). One of ordinary skill in the art would realize that Arar’s uniform aperture sizes would result in a loss of pressure as fluid leaves each hole. It would have been obvious for one of ordinary skill in the art to apply the teachings of Nixon to use graduated holes in Arar to compensate for the pressure head losses in order to achieve a uniform distribution of fluid, as recognized by Nixon. Therefore Arar in view of Nixon would teach the amended claims.
With respect to Applicant’s arguments that Arar and Nixon also fail to teach or suggest, inter alia, "the one or more differences comprise at least two of: angles, shapes, sizes, or densities of the first and second sets of openings," as recited by dependent claims 4 and 13. The Examiner agrees. Therefore the rejections of Claims 4 
With respect to Claim 17, Applicant has contended that it would not be obvious to change the distance between the tubes 20 and the silencing baffles 18 in Arar, if such a change would result in the tubes 20 being outside of the vortices since Arar discloses a principle of operation of placing the tubes 20 in the vortices, which indicates a close placement of the tubes 20 relative to the silencing baffles 18, citing Arar col. 4, ln. 63-67. The Examiner does not agree. Arar does not require placing the tubes in the vortices. Rather, Arar teaches the jets of compressed air must interact with the vortices. As the vortices are downstream of the baffles, one of ordinary skill in the art in order to improve mixing could move Arar away from the baffle, as recognized by Merchant.
Claims 22 and 23 appear to overcome the previous rejections and appear to be allowable if rewritten. Claim 24 appears to introduce a drawing objection or new matter. Claim 24 relies on Fig. 3 of Applicant’s specification to teach the first conduit is sized with a large width relative to a width of the silencer module. However, Fig. 3 appears to show the silencer modules schematically such that one of ordinary skill would not rely on Fig. 3 as a drawing to scale. Furthermore, Applicant’s specification does not teach this relationship.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 24 relies on Fig. 3 of Applicant’s specification to teach the first conduit is sized with a large width relative to a width of the silencer module. However, Fig. 3 appears to show the silencer modules schematically such that one of ordinary skill would not depend on the Fig. 3 as a drawing to scale. Furthermore, Applicant’s specification does not teach this relationship let alone provide a motivation for such a relationship.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 does not depend on any other claim, nor does Claim 3 have a preamble or transition phrase. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 3 is not understood to apply art.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 10, 14-16, 18, 20, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Arar et al. (US 6027304) in view of Nixon.
Regarding Claim 1, Arar teaches (Figs. 1, 2, 5, 10) a system, comprising: 
an inlet duct (10) disposed about an inlet axis, wherein the inlet duct is configured to disposed upstream from a compressor and direct an airflow along the inlet axis to a compressor inlet (14), wherein the inlet duct comprises: 

an inlet heating system comprising a first conduit (20) substantially parallel to the longitudinal axis, wherein the first conduit is configured to distribute a heated fluid directly to the airflow (col. 4, ln. 16-25) via a plurality of openings (44), wherein the first conduit comprises: 
a first end zone comprising a first set of openings of the plurality of openings, wherein the first end zone is configured to receive the heated fluid from a heating source; and
a second zone comprising a second set of openings of the plurality of openings, wherein the second zone is coupled to the first end zone and is configured to receive the heated fluid from the first end zone, wherein the first and second zones have one or more differences to control a distribution of the heated fluid (see Fig. 2; first and second zones can be defined such that there are a different number of holes in each zone).
	However, Arar does not teach wherein the one or more differences comprise at least one of: angles, shapes, sizes, or densities of the first and second sets of openings.
Nixon teaches (Figs. 1, 2, 4) a gas turbine inlet duct system comprising conduits (20c) having a plurality of openings (20d) where the size of the openings “…may, as shown in Figure 4, be of graduated size…” (pg. 2, ln. 69-76).
Nixon further teaches that the size and graduation of the apertures provide a uniform distribution of fluid (page 2, ln. 84-90).


Regarding Claim 2, modified Arar teaches (Arar Figs. 1, 2, 5, 10) the system of claim 1, wherein the inlet duct comprises an expansion joint (sleeve 70, see col. 5, ln. 39-45) upstream of the heating portion relative to the airflow through the inlet duct, wherein the expansion joint is disposed at least a first distance upstream of the first conduit (at least a portion of the expansion joint 70 is upstream of the conduit 20, see Fig. 10) to reduce an exposure of the expansion joint to higher temperatures of the heated fluid (the expansion joint 70 would perform this function).

Regarding Claim 6, modified Arar teaches (Arar Figs. 1, 2, 5, 10) the system of claim 1, wherein the inlet heating system comprises a second conduit (20, see Fig. 5) substantially parallel to the longitudinal axis and spaced a third distance from the first conduit, wherein the first conduit and the second conduit are configured to distribute the heated fluid directly to the airflow via a plurality of openings, wherein the second conduit comprises: 
a third end zone comprising a third set of openings of the plurality of openings, wherein the first end zone is configured to receive a first portion of the heated fluid from 
a fourth zone comprising a fourth set of openings of the plurality of openings, wherein the fourth zone is coupled to the third end zone and is configured to receive the second portion of the heated fluid from the third end zone, wherein the third and fourth zones have one or more differences to control the distribution of the heated fluid (see Fig. 2; third and fourth zones can be defined such that there are a different number of holes in each zone).
Regarding Claim 7, modified Arar teaches (Arar Figs. 1, 2, 5, 10) the system of claim 1 wherein a second geometry of the second set of openings of the plurality of openings along the second zone is different than a first geometry of the first set of openings of the plurality of openings along the first end zone, wherein the one or more differences comprise the first and second geometries (as taught by Nixon).

Claim 10 recites a system comprising a side inlet air intake comprising the same heating portion features of Claim 1 which are rejected for the same reasons. 
Regarding Claim 10, modified Arar teaches (Arar Figs. 1, 2, 5, 10) a system, comprising: a side inlet air intake (inlet 10 is the same as Applicant’s, see Fig. 1) disposed about a horizontal axis, wherein the side inlet air intake is configured to direct an airflow along the horizontal axis to a compressor (14) inlet.

Claim 14 recites the same features as Claim 7 which are rejected for the same reasons.

Regarding Claim 15, Arar teaches (Figs. 1, 2, 5, 10) the system of claim 10, wherein the inlet heating system is configured to distribute the heated fluid to the airflow via the plurality of openings without acoustic nozzles.

Regarding Claim 16, Arar teaches (Figs. 1, 2, 5, 10) the system of claim 10, wherein the heat source comprises a compressor bleed flow (see abstract).

Claim 18 recites a method describing the operation of the features of Claim 10 which are rejected for the same reasons.

Claim 20 recites a method describing the operation of the features of Claims 14 which are rejected for the same reasons.

Regarding Claim 21, Arar teaches (Figs. 1, 2, 5, 10) the system of claim 6, wherein the inlet heating system has a set of conduits with only the first and second conduits disposed in the inlet duct.
However, Arar does not teach the first set of openings comprises a first opening size, the second set of openings comprise a second opening size, and the first and second opening sizes are different from one another.
Nixon teaches (Figs. 1, 2, 4) a gas turbine inlet duct system comprising conduits (20c) having a plurality of openings (20d) where the size of the openings “…may, as shown in Figure 4, be of graduated size…” (pg. 2, ln. 69-76).

It would have been obvious for a person having ordinary skill in the art to apply the teachings of Nixon to the system of Arar to have conduit openings that are of graduated size such that the first set of openings comprises a first opening size, the second set of openings comprise a second opening size, and the first and second opening sizes are different from one another, as both references and Applicant’s invention are directed to gas turbine inlet duct systems. Doing so would result in a uniform distribution of fluid, as recognized by Nixon.

Regarding Claim 24, modified Arar does not teach the system of claim 1, wherein the inlet duct comprises a silencer module upstream of the heating portion relative to the airflow through the inlet duct, but does not teach the first conduit is sized with a larger width relative to a width of the silencer module
At the time the invention was filed, it would have been common practice, which normally requires only ordinary skill in the art and hence is considered a routine expedient, which is mere Changes in Size/Proportion unless a new and unexpected result is produced. See MPEP 2144.04 IV. A. 
Therefore, it would have been a matter of obviousness rationale to have modified the size of the first conduit of Arar to obtain the invention as specified in claim 24


Claims 11-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arar in view of Setty et al. (hereafter Setty - US 20170074288).
Regarding Claim 11, modified Arar teaches (Figs. 1, 2, 5, 10) the system of claim 10, comprising one or more silencer modules (18) upstream of the heating portion relative to the airflow through the side inlet air intake (see Fig. 1), wherein the one or more silencer modules are disposed at least a first distance upstream of the plurality of conduits to reduce an exposure of the one or more silencer modules to higher temperatures of the heated fluid (the distance of Arar would perform this function).
However, Arar does not teach the one or more silencer modules consist essentially of one or more plastic materials.
Setty teaches (Fig. 1) a gas turbine inlet duct system comprising silencer modules (102) that may consist essentially of one or more plastic materials (see ¶ 0033). Setty further teaches that it is advantageous to use plastic in silencer modules because they “…have reduced weight and are easier to handle, have reduced cost, and are easier to fabricate… In addition, the plastic may provide slightly enhanced acoustic performance…” 
It would have been obvious for a person having ordinary skill in the art to apply the teachings of Setty to the system of modified Arar to have silencer modules consisting essentially of plastic materials, as both references and Applicant’s invention are directed to gas turbine inlet duct systems having silencer modules. Doing so would result in reduced costs, easier fabrication, and enhanced acoustic performance, as recognized by Setty.
Claim 12 recites the same features of Claim 2 which are rejected for the same reasons.

Claim 19 recites a method describing the operation of the features of Claims 11 and 12 which are rejected for the same reasons.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arar in view Nixon, and further in view of Merchant et al. (hereafter Merchant – US 9359951).
Regarding Claim 9, modified Arar teaches (Arar Figs. 1, 2, 5, 10) the system of claim 1, wherein the system comprises: 
a gas turbine engine having a compressor, a combustor, and a turbine, wherein the compressor is coupled to the inlet duct via the compressor inlet (see Fig. 1).
However, Arar does not teach a filter house coupled to an upstream end of the inlet duct; an inlet plenum coupled to a downstream end of the inlet duct and configured to couple with the compressor inlet, wherein the filter house, the inlet duct, and the inlet plenum are disposed along the inlet axis, wherein the filter house, the inlet duct, and the inlet plenum are configured to direct the airflow along the inlet axis to the compressor inlet wherein a compressor inlet axis of the compressor inlet is perpendicular to the inlet axis.
Merchant teaches (Fig. 1) a heating system comprising a filter house (65) coupled to an upstream end of the inlet duct (70); an inlet plenum (35) coupled to a downstream end of the inlet duct and configured to couple with the compressor inlet, 
MPEP 2143. 1. A. teaches combining prior art elements according to known methods to yield predictable results is obvious if there is (1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference; (2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; (3) a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In this case, Arar teaches a gas turbine inlet duct system having every element claimed except a filter house and inlet plenum. Merchant teaches a gas turbine inlet duct system having a filter house and inlet plenum. One of ordinary skill in the art could have combined the elements as claimed by known methods, such that Arar includes a filter house and inlet plenum, and that in combination, each element merely performs the same function as it does separately. The results would be predictable as gas turbine technology is predictable. 

Claim 17 recites the same inlet plenum features of Claim 9 which are rejected for the same reasons.

Arar further teaches “The duct 10 includes a section 10a directly downstream of the tubes, which is otherwise unobstructed, to provide a mixing zone for the ambient and heated air. Thus, a uniform temperature distribution of inlet air to the compressor without substantial duct pressure loss is provided.” 
That is, Arar teaches it is well known that certain properties of gas turbine inlet duct systems, such as the distance between the inlet plenum and the plurality of conduits are based on providing a desired amount of mixing. Therefore the distance between inlet plenum and conduits are a results effective variable dependent on desired mixing. It would have been obvious to a person having ordinary skill in the art to optimize the distance between inlet plenum and conduits through routine experimentation for a particular system to arrive at the inlet plenum is disposed between 30 to 120 cm downstream from the plurality of conduits since the distance between inlet plenum and conduits is a recognized results effective variable. Doing so would result in better mixing, as recognized by Arar.	

Allowable Subject Matter
Claims 4, 8, 13, 22, and 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745